Response to Amendment
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 4/22/21.  Claims 1-6, 8-15, 18-23 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al (USPN. 2018/0082036) in view of Ghare et al (USPN. 2017/0289240).

1, 10 and 18.    Hanrahan discloses a system, product and method comprising memory and a processor (fig. 1, par. 5):

receiving, by the data stream processing system, a plurality of events generated by a plurality of devices, including the first device (figs. 1 and 2, medical devices 16A and 16B and receiving hospital anesthesia delivery management  18,  gateway 20 and MDD processing system 12, par. 23);
grouping, by the data stream processing system, events from the first device into a first group of events (pars. 45 and 52, grouping events based on events and device such as multiple devices in surgery with multiple parameters, grouping event based on high priority);
identifying by the data stream processing system, a first event and a second event from the first group of events, the first and second event including information structured into multiple fields (par. 52, events grouped based on e.g. anesthetic device,  par. 71, anesthetic device comprises settings/values/parameters that may need adjusting based on patient condition and evaluation of events, as an example regarding specific attributes, medical data billing codes events/fields are collected for medical billing, comprising specific data billing code structure, different procedures/events requiring different data codes/units to be collected);
comparing the first event information, field by field, with the corresponding expected format attributes of the first data schema from the first device to determine if the first event information 
comparing the second event information, field by field, with the corresponding expected format attributes of the first data schema from the first device to determine if the second event information conforms to the structure of information as defined by the first schema (par. 52 and 72, “all of the events related to a particular type of device e.g. an anesthesia delivery device, may be grouped together”,  pars. 45, 71 and 72, “analysis from the streaming machine data from these medical devices”, note that the analysis is performed on multiple grouped events from the same device, as explained above, see “combined analysis” device and patient response, changes in stream detected of the same group, the data analysis based on the patient and device expectations, all data fields are compared “format data”, “settings and values”, par. 43);
generating, by the data stream processing system, an alert condition in response to either of the two identified events including information in any field having format attributes inconsistent with the structure of information in the first data schema (par. 72, changes based on parameters, alarm triggered).  To the degree that Hanrahan analyzing streams and normalizes numeric values to units does not explicitly teach “expected attribute” of a stream, Ghare teaches stream processing to identify expected attributes in data records (par. 38, “analyze a group of records to determine a schema for the data stream… identifying common or expected attributes in data records”, Ghare).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement identifying expected attributes in a stream of medical devices to detect errors/faults (figs. 1 and 2, trigger alarm, Hanrahan).  One would be motivated to detect errors in medical data streams to prevent/minimize harm.

2.    Hanrahan/Ghare combined teach, further comprising:
time stamping, by the data stream processing system, each of the plurality of events when the event is received (par. 14, time series format, Hanrahan); and
selecting a window of events from the first group of events based on their timestamps (pars. 5, 26 and 34, time series grouped and analyzed, Hanrahan).

3.    Hanrahan/Ghare combined teach, wherein the window of events is determined based on a time window (pars. 5, 26 and 34, time series grouped and analyzed based on time series data, Hanrahan).

4.    Hanrahan/Ghare combined teach, wherein the window of events is determined based on an event count (pars. 5, 26 and 34, time series grouped and analyzed based on time series data and figs. 6-7, case count and timeline, Hanrahan).

5.    Hanrahan/Ghare combined teach, wherein the events included in the window of events are placed in a first-in first-out (FIFO) queue based on their timestamps (pars. 5, 26 and 34, time series grouped and analyzed based on time series data order, first in first processed, Hanrahan).

6.    Hanrahan/Ghare combined teach,, wherein comparing two events from the first group of events with the first data schema associated with the first device comprises comparing an event at a top of the queue and an event at a bottom of the queue with the first data schema associated with the first device (pars. 71 and 72, changes in stream detected of the same group, one event is on top of the other, Hanrahan).

8.  Hanrahan/Ghare combined teach,, comprising:
Discontinuing by the data stream processing system, processing of the events generated by the first device based on generating the alert condition (par. 72, changes based on parameters, alarm triggered, streaming pattern changes, Hanrahan).

9.  Hanrahan/Ghare combined teach, further comprising:
Continuing by the data stream processing system, processing of the events generated by the first device based on no generating the alert condition (pars. 71 and 72, processing events, Hanrahan); and
Comparing by the data stream processing system, two events from the second group of events with the second data schema associated with the second device (pars. 52, 71 and 72, events are processed in part on event type, thus may overlap or belong to two different groups, Hanrahan).

22.  Hanrahan/Ghare combined teach, wherein the first data schema being different than the second data schema is due to the first device and second devices being different types of devices (pars. 72, medical devices are monitored and receive medical device settings or the like, note that medical devices comprise a plurality of different devices that administer anesthesia, measure blood pressure, administer saline, thus comprise different data schema, Hanrahan). 

23. Hanrahan/Ghare combined teach, wherein the first and second devices comprise different types of internet of things (IoT) devices (fig. 1, par. 72, medical devices thru gateway 20, Hanrahan).

Regarding claims 11-15 and 19-21, they comprise substantially the same subject matter as method claims 2-9, and are therefore rejected on the same merits.

Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but are not persuasive.  See remarks below.

Applicant assumes that Hanrahan does not teach comparing field by field as claimed.
In response, Hanrahan specifically teaches that all of the events related to a particular type of device e.g. an anesthesia delivery device, “may be grouped together”, streaming based on medical device, each medical devices has unique parameters equated to device schema, the events are grouped and since they are grouped based on a particular type of device they comprise the expected attribute for the type of device data handling (see pars. 4, 52 and 72, see also predictive events.  Note that events are streamed in real-time, par. 72).  Grouping of events explicitly includes 2 or more events.
In addition, note that each device comprises a plurality of functions and monitors a plurality of markers.  For example, medical device associated/tasked with anesthesia delivery machine monitor each event such as delivery agent, changes in the anesthesia delivery, time of use, which are detected in the streams from a plurality of events with respect to (e.g.) anesthetic device  (par. 71) in real time or for later reporting and can create/cause alarms/notifications when the settings need to be adjusted (par. 72).  Thus, a plurality of events are monitored and compared to a norm and when data needs adjustments based on comparisons to norm an alert/notification is triggered/provided and the event is handled accordingly.  
Hanrahan clearly teaches processing of medical device, the streaming based on medical device and patient response/reaction, since the events are grouped and especially since they are grouped based on a particular type of device and patient response, are monitored and analyzed for any inconsistencies (pars. 45, 71 and 72, “analysis from the streaming machine data from these medical 
However, to expedite examination, Examiner maintains an obviousness rejection to specifically consider, analyze and identify the format/schema of a data stream by identifying explicitly the claimed “expected attributes in data records”.  There is no conflict combining Hanrahan with Ghare as Hanrahan clearly teaches comparing field by field.  Please refer to the rejection for details.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of managing events:
USPN. 9294361, fig. 10AC, block 35303 and detx 424, event attributes compared and grouped
USPN. 2014/0165165 fig. 5 and par. 59

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 30, 2021

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158